Corrected Notice of Allowability
1.	This corrected notice is prepared solely to correct the status of foreign priority claim in this application on the PTOL-37 form. No changes are made to the allowed claims or to the reasons for allowance.
Status of Application
2.	Claims 1-6 were allowed in the previous office action and remain as such herein.  
Allowable Subject Matter
3.	Claims 1-6 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed cubic boron nitride sintered material. Specifically, the prior art fails to teach a sintered material comprising more than 80 vol% and less than 100 vol% cubic boron nitride grains along with greater than 0 vol% and less than 20 vol% binder phase, wherein said binder phase is selected from those listed in instant claim 1, and wherein the sintered body has a dislocation density in the cubic boron nitride grains of at least 3x1017/m2 and at most 1x1020/m2. 
The most relevant prior art references found are Kukino et al (US 7758976) and Matsuzawa et al (US 2018/0141131). The difference from instant claims is that while Kukino et al teaches a cubic boron nitride sintered body comprising cBN in amounts such that the vol% falls within the range of the instant claims along with a binder comprising TiN and Al, and teaches treating the powder for this sintered body at high pressures equivalent to those of the instant specification, Kukino teaches said high pressure treatment only during sintering, and not at room temperature or in conjunction with the specified pressure increase rate shown by applicant’s evidence to be critical in leading to the dislocation density . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 March 2022